IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


MICHAEL J. PENDLETON,                         : No. 17 WM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
ALLEGHENY COUNTY COURT OF                     :
COMMON PLEAS, ET AL.,                         :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of April, 2020, the “Verified Complaint,” the Application

for an Immediate Hearing, and the Supplemental Application for an Immediate Hearing

are DENIED.